Appeal from a judgment (denominated order) of the Supreme Court, Cayuga County (Peter E. Corning, A.J.), entered July 16, 2004 in a proceeding pursuant to CPLR article 70. The judgment dismissed the petition.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly dismissed the peti*1098tion seeking a writ of habeas corpus. Contrary to the contention of petitioner, the determination that he violated the terms of his parole is supported by substantial evidence (see People ex rel. Sanchez v Herbert, 2 AD3d 1352 [2003]). We further reject the contention of petitioner that the parole warrant was improperly issued by his parole officer (see 9 NYCRR 8004.2 [a]). Present— Pigott, Jr., P.J., Green, Gorski, Martoche and Smith, JJ.